Citation Nr: 1104329	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-25 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for service-connected 
epilepsy, currently rated as 20 percent disabling, to include a 
total rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1999 to February 
2002.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).


The Veteran was scheduled for a hearing before a Veterans Law 
Judge at the VARO via videoconferencing in April 2010; she did 
not appear.  She has been found to be entitled to a permanent and 
total rating for non-service-connected disability pension 
purposes, effective from May 2007.

This claim was previously before the Board in May 2010, at which 
time the Board remanded it for additional development.  Further 
development is needed before the claim can be decided on the 
merits.

The additional issue of the Veteran's competency to handle 
her benefits has been raised by the record through the 
Veteran's 2010 VA treatment records, but has not been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The Board remanded the Veteran's claim in May 2010 in order for 
the Veteran to be scheduled for a VA examination to evaluate her 
service-connected epilepsy.  She was scheduled for an examination 
in July 2010, and failed to report.  VA treatment notes from 
January 2010 indicate that the Veteran was found unresponsive in 
her home.  Treatment notes from the following day indicate that 
the Veteran was in a vegetative state, and February 2010 
treatment notes indicate that she was still unable to make 
decisions for herself and needed a guardian.  A June 2010 note in 
the VA treatment records indicate that the Veteran was to be 
transferred from St. R, a private facility, to VA nursing home 
care.  It is not clear from the record whether the Veteran missed 
her scheduled July 2010 VA examination because she was 
incapacitated, because she did not receive notice of it during 
her hospitalization, or for another reason.  Therefore, in order 
ensure compliance with the Board's May 2010 remand to schedule 
the Veteran for a VA examination, updated treatment records must 
be obtained, and if feasible, she should be scheduled for another 
VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (Court held that compliance by the Board or the RO with 
remand instructions is neither optional nor discretionary).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a release form in order to 
obtain her treatment records from St. R.  If she 
returns the form, request the Veteran's treatment 
records from St. R.  If these records cannot be 
obtained and there is no affirmative evidence 
that they do not exist, inform the Veteran of the 
records that could not be obtained, including 
what efforts were made to obtain them.

2.  Request a copy of the Veteran's VA nursing 
home treatment records and other VA treatment 
records from June 2010 through the present.

3.  Thereafter, schedule the Veteran for a 
neurologic-psychiatric examination to determine 
the nature and extent of her current symptoms due 
to her service-connected epilepsy, to include how 
it affects her ability to work, unless newly 
obtained records affirmatively indicate that she 
would not be able to attend an examination.

	a.  To the extent feasible, the Veteran's 
seizure disorder 
should be described under the following 
evaluation criteria based upon severity and 
frequency, derived from Diagnostic Code 8910 
(for grand mal epilepsy) and the General 
Rating Formula for Major and Minor Epileptic 
Seizures:

 A 10 percent rating is assigned for a 
confirmed diagnosis of epilepsy with a history 
of seizures.

 A 20 percent rating is assigned for at least 
1 major seizure in the last 2 years; or at 
least 2 minor seizures in the last 6 months.

 A 40 percent rating is assigned for at least 
1 major seizure in the last 6 months or 2 in 
the last year; or averaging at least 5 to 8 
minor seizures in the last 6 months.

 A 60 percent rating is assigned for 
averaging at least 1 major seizure in 4 months 
over the last year; or 9-10 minor seizures per 
week.

 An 80 percent rating is assigned for 
averaging at least 1 major seizure in 3 months 
over the last year; or more than 10 minor 
seizures weekly.

 A 100 percent rating is assigned for 
averaging at least 1 major seizure per month 
over the last year.

b.  Note that, as defined by regulation, a 
major seizure is characterized by the 
generalized tonic-clonic convulsion with 
unconsciousness; and a minor seizure consists 
of a brief interruption in consciousness or 
conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of 
the head ("pure" petit mal), or sudden 
jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural 
control (akinetic type).

c.  Note further that, in the presence of 
major and minor seizures, the predominating 
type is rated and there is no distinction 
between diurnal and nocturnal major seizures. 

d.  The examiner should review all of the 
evidence and undertake all necessary testing 
to support any stated opinions.  The rationale 
for any stated opinions should be explained.  
Distinctions should be made as to which 
symptoms or impairment of employability are, 
and which are not, due to the service-
connected epilepsy.

4.  Thereafter, readjudicate this claim in light 
of the evidence added to the record since the 
last Supplemental Statement of the Case (SSOC).  
If any benefit sought on appeal remains denied, 
provide the appellant with another SSOC and an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

